HERNDON, J.
Our original opinion in this ease was filed July 23, 1962; rehearing was denied August 20, 1962, and appellant’s petition for a hearing by the Supreme Court was denied September 26, 1962. For a statement of the factual background and the legal issues presented, reference is made thereto. (People v. Mays, 205 Cal.App.2d 798 [23 Cal.Rptr. 605].)
In accordance with the procedure formerly followed, we made an examination of the record for the purpose of determining whether or not counsel should be appointed to represent appellant on his appeal. We then concluded that such *843appointment would be neither advantageous to appellant nor helpful to this court. However, following the decisions in Douglas v. California, 372 U.S. 353 [83 S.Ct. 814, 9 L.Ed.2d 811] and Mays v. California, 374 U.S. 490 [83 S.Ct. 1883, 10 L.Ed.2d 1047], the remittitur heretofore issued was ordered recalled and present counsel was appointed.
Although appointed counsel has fulfilled his duties conscientiously and with commendable zeal, his brief filed herein merely reurges certain of the same contentions heretofore rejected by the trial court, this court and our Supreme Court upon petition for hearing. We have reconsidered these assignments of error, as well as those urged initially by appellant and passed upon in our prior opinion, and find nothing requiring a modification of this opinion. Therefore, our decision heretofore rendered is adopted in its entirety as the present judgment of the court.
The judgment is affirmed.
Fox, P. J., and Roth, J., concurred.
A petition for a rehearing was denied August 14, 1964, and appellant’s petition for a hearing by the Supreme Court was denied September 18, 1964. Mosk, J., did not participate therein.